                     Case 1:17-cr-00548-PAC Document 163 Filed 10/25/19 Page 1 of 1
                                                                                           Southern District
Federal Defenders                                          52 Duane Street-1 0th Floor, New York, NY 10007
OF NEW YORK, INC.                                                    Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                     Southern District of New York
David E. Patton                                                                          Jennifer L. Brown
Executive Director                                                                        Attorney-in-Charge




            BY ECF

            October 25, 2019

            Hon. Paul A. Crotty
            United States District Judge
            Southern District of New York
            Daniel Patrick Moynihan U.S. Courthouse
            500 Pearl Street
            New York, NY 10007

             Re: United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

             Dear Judge Crotty:
                                                                                             of
             Given the extraordinary complexity of this case, and the imminent trial date
             January 13, 2020, we respectfully request that the Court appoint James M.
                                                                                         to Mr.
             Branden, Esq., a member of the Court's CJA Panel, as additional counsel
                                                                                     d us  that
             Schulte pursuant to the Criminal Justice Act. Mr. Branden has advise
             he has the requisite security clearance and is able and willing to accept this
             appointment.

             Respectfully submitted,

                        /s/
             Edward S. Zas/Sabrina P. Shroff


              cc: Counsel of Record (by ECF)
                  James M. Branden, Esq. (by e-mail)
